FELED

AO 245B (Rev. 05)'15/2018) Judgment in a Criminal Petty Case (Modifled) Page 1 of 1

JAN 10 2019
UNITED STATES DISTRICT COURT

CLERK. U.S. Ul$“?'R!CT COURT
SOUTHERN DISTRICT OF CALIFORNIA SouTHERN m T m op {:AUFORNIA
l B‘f tirqu
United states Or America JUDGMENT IN KC§I°M`IN' A“SE """""""
V (For Offenses Committed On or After November l, 1987)

 

Juan MarcOS_PerBZ Case Number: 3: l9-mj-20087-LL

David R. Silldorf

Defendant ’s Atrorney
REGISTRATION NO. 82140298

THE DEFENDANT:
pleaded guilty to count(s) l Of Complaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s[
8:l325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

E The defendant has been found not guilty on count(s)
i:| Count(s) dismissed on the motion of the United States.

 

 

IMPRIS()NMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

' Assessment: $ 10 WAIVED Fine: WAIVED
|Zl Court recommends USMS, ICE or Dl-IS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant Shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, January 9, 2019
Date of Imposition of Sentence

@;@t>

HoNo`R`A`F'BLE LINDA LOPEZ
UNITED sTATEs MAGISTRATE JUDGE

3;19-mj-20087-LL

 

